Exhibit 10.01

LOAN AND SECURITY MODIFICATION AGREEMENT

This Loan and Security Modification Agreement (this “Amendment”) is entered into
as of July 30, 2009, by and between BRIDGE BANK, N.A. (“Bank”) and KANA
SOFTWARE, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Second Amended and Restated Loan
and Security Agreement dated as of March 28, 2008, as amended from time to time
(the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The following defined terms in Section 1.1 of the Agreement hereby are added,
amended or restated as follows:

“Agility” means Agility Capital, LLC

“Agility Indebtedness” means Indebtedness to Agility in the principal amount of
One Million Dollars ($1,000,000).

“Agility Intercreditor Agreement” means that certain Intercreditor Agreement by
and between Bank and Agility dated as of July 30, 2009.

“Revolving Line” means a credit extension of up to an aggregate amount of Six
Million Dollars ($6,000,000), less the outstanding principal amount of the
Agility Indebtedness.

2. New subsection (e) is hereby added to the defined term “Permitted
Indebtedness” in Section 1.1 of the Agreement as follows:

“(e) For so long as the Agility Intercreditor Agreement remains in full force
and effect, the Agility Indebtedness.”

3. New subsection (e) is hereby added to the defined term “Permitted Liens” in
Section 1.1 of the Agreement as follows:

“(e) For so long as the Agility Intercreditor Agreement remains in full force
and effect, Liens in favor Agility securing the Agility Indebtedness.”

4. Section 6.9 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“6.9 Agility Indebtedness. Borrower shall have incurred the Agility Indebtedness
no later than August 7, 2009.”

5. A phrase is hereby added to the end of Section 7.4 of the Agreement as
follows:

“Prepay any of the Agility Indebtedness.”

6. Bank hereby waives Borrower’s violation of Section 6.9 of the Agreement as in
effect prior the date hereof.

7. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

-1-



--------------------------------------------------------------------------------

8. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

9. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

10. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

(c) an amendment fee in the amount of $20,000, which may be debited from any of
Borrower’s accounts;

(d) the Agility Intercreditor Agreement, duly executed by Agility;

(e) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

(f) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

KANA SOFTWARE, INC. By:  

/s/    Jay A. Jones

Title:  

Interim Chief Financial Officer

BRIDGE BANK, N.A. By:  

/s/    Nader Maghsoudnia

Title:  

Vice President

[Signature Page to Loan and Security Modification Agreement]